         Case 4:19-cv-05836-JSW Document 73 Filed 05/11/20 Page 1 of 5




 1 KING, HOLMES, PATERNO & SORIANO, LLP
   HOWARD E. KING, ESQ., STATE BAR NO. 77012
 2 HKING@KHPSLAW.COM
   TOR R. BRAHAM, ESQ., STATE BAR NO. 108234
 3 TBRAHAM@KHPSLAW.COM
   JOHN G. SNOW, ESQ., STATE BAR NO. 280790
 4 JSNOW@KHPSLAW.COM
   1900 AVENUE OF THE STARS, TWENTY-FIFTH FLOOR
 5 LOS ANGELES, CALIFORNIA 90067-4506
   TELEPHONE: (310) 282-8989
 6 FACSIMILE: (310) 282-8903

 7 Attorneys for Plaintiffs MARC CHAN, LEI LI,
   STRONG WEALTH LIMITED and PACIFIC
 8 SMILE LIMITED

 9

10                                       UNITED STATES DISTRICT COURT
11                                      NORTHERN DISTRICT OF CALIFORNIA
12                                             OAKLAND DIVISION
13

14 MARC CHAN, an individual; LEI LI, an                 CASE NO. 4:19-CV-05836 JSW
   individual; STRONG WEALTH LIMITED, a
15 British Virgin Islands Company; PACIFIC
                                                        Hon. Jeffrey S. White, Ctrm 5
   SMILE LIMITED, a British Virgin Islands
16 Company,                                              ORDER GRANTING
                                                        JOINT STIPULATION SETTING
17                        Plaintiffs,                   BRIEFING SCHEDULE ON DEFENDANT
                                                        TIMOTHY LIN’S MOTION TO DISMISS
18             vs.                                      UNDER LOCAL RULE 6-2
19 ARCSOFT, INC., a California Corporation;
   MICHAEL DENG, an individual; DANIEL
20 MACKEIGAN, an individual; TIMOTHY
   LIN, an individual; HUATAI UNITED
21 SECURITIES COMPANY LIMITED, a China
   Corporation; BEIJING HUATAI NEW
22 INDUSTRY GROWTH INVESTMENT
   FUND, a China Limited Partnership;
23 SHENZHEN HUATAI RUILIN EQUITY
   INVESTMENT FUND PARTNERSHIP, a
24 China Limited Partnership; WAVELET
   CAPITAL MANAGEMENT, LTD., a Hong
25 Kong Corporation; and DOES 1-XX,

26                        Defendants.
27

28
     5442.060/1574478.1                                                  Case No. 4:19-CV-05836 JSW
                                                                               JOINT STIPULATION
                         Case 4:19-cv-05836-JSW Document 73 Filed 05/11/20 Page 2 of 5




                 1             Plaintiffs Marc Chan, Lei Li, Strong Wealth Limited, and Pacific Smile Limited

                 2 (“Plaintiffs”) and Defendant Timothy Lin (“Defendant Lin”), hereby stipulate and agree as

                 3 follows:

                 4             WHEREAS, on March 25, 2020, Plaintiffs filed an affidavit of service attesting to

                 5 Plaintiffs’ service of the First Amended Complaint (“FAC”) on Defendant Lin (ECF No. 65);

                 6             WHEREAS, Plaintiffs agreed to give Defendant Lin a 30-day extension on his deadline to

                 7 respond to the FAC;

                 8             WHEREAS, on May 1, 2020, Defendant Lin filed a motion to dismiss the FAC (ECF No.

                 9 70);

                10             WHEREAS, counsel for both Plaintiffs and Defendant Lin are facing logistical issues

                11 stemming from government shutdowns in their respective locations due to the COVID-19

                12 pandemic;

                13             NOW, THEREFORE, pursuant to Civil Local Rules 6-2 and 7-12, the undersigned

                14 parties hereby stipulate and agree, subject to Court approval, that:

                15             1.         Plaintiffs shall have until May 29, 2020, to file any Opposition to Defendant Lin’s

                16 motion to dismiss the FAC;

                17             2.         Defendant Lin shall have until June 19, 2020, to file any Reply in support of the

                18 motion;

                19             3.         Defendant Lin’s motion shall be heard on July 10, 2020, at 9:00 a.m. or on the

                20 Court’s first available hearing date thereafter.

                21             IT IS SO STIPULATED.

                22

                23

                24

                25

                26

                27

                28
KING, HOLMES,
 PATERNO &           5442.060/1574478.1
SORIANO, LLP                                                                1                       Case No. 4:19-CV-05836 JSW
                                                                                                          JOINT STIPULATION
                         Case 4:19-cv-05836-JSW Document 73 Filed 05/11/20 Page 3 of 5




                 1 DATED:                 May 8, 2020   KING, HOLMES, PATERNO & SORIANO, LLP

                 2

                 3                                      By:        /s/ Howard E. King
                 4                                                            HOWARD E. KING
                                                        Attorneys for Plaintiffs MARC CHAN, LEI LI,
                 5                                      STRONG WEALTH LIMITED and PACIFIC SMILE
                                                        LIMITED
                 6

                 7
                     DATED:               May 8, 2020
                 8

                 9
                                                        By:        /s/ William K. Pao
                10
                                                        Seth Aronson
                11                                      William K. Pao
                                                        O’MELVENY & MYERS LLP
                12                                      400 South Hope Street, 18th Floor
                                                        Los Angeles, CA 90071
                13                                      Telephone: (213) 430-6000
                14                                      Facsimile: (213) 430-6407
                                                        Email: saronson@omm.com
                15                                      Email: wpao@omm.com

                16                                      Counsel for Defendants ArcSoft, Inc., Michael Deng,
                                                        and Timothy Lin
                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
KING, HOLMES,
 PATERNO &           5442.060/1574478.1
SORIANO, LLP                                                  2                     Case No. 4:19-CV-05836 JSW
                                                                                          JOINT STIPULATION
                         Case 4:19-cv-05836-JSW Document 73 Filed 05/11/20 Page 4 of 5




                 1                        ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                 2             Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that the

                 3 concurrence in the filing of this document has been obtained from all signatories above.

                 4 DATED:                 May 8, 2020                KING, HOLMES, PATERNO & SORIANO, LLP

                 5

                 6                                                   By:        /s/ Howard E. King
                 7                                                                         HOWARD E. KING
                                                                     Attorneys for Plaintiffs MARC CHAN, LEI LI,
                 8                                                   STRONG WEALTH LIMITED and PACIFIC SMILE
                                                                     LIMITED
                 9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
KING, HOLMES,
 PATERNO &           5442.060/1574478.1
SORIANO, LLP                                                               3                       Case No. 4:19-CV-05836 JSW
                                                                                                         JOINT STIPULATION
                         Case 4:19-cv-05836-JSW Document 73 Filed 05/11/20 Page 5 of 5




                 1                                              [PROPOSED] ORDER

                 2             The Court, having considered the Joint Stipulation submitted by the Parties, and good

                 3 cause appearing:

                 4             1.         The Joint Stipulation is approved;

                 5             2.         Plaintiffs shall have until May 29, 2020, to file any Opposition to Defendant Lin’s

                 6 motion to dismiss the FAC (ECF No. 70);

                 7             3.         Defendant Lin shall have until June 19, 2020, to file any Reply in support of the

                 8 motion;

                 9             4.         Defendant Lin’s motion shall be heard on July 10, 2020, at 9:00 a.m. or on the

                10 Court’s first available hearing date thereafter.

                11

                12 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                13

                14 DATED: ______________________________
                           May 11, 2020

                15

                16

                17

                18                                                              _______________________________

                19                                                              Hon. Jeffrey S. White
                                                                                UNITED STATES DISTRICT JUDGE
                20

                21

                22

                23

                24

                25

                26

                27

                28
KING, HOLMES,
 PATERNO &           5442.060/1574478.1
SORIANO, LLP                                                                4                       Case No. 4:19-CV-05836 JSW
                                                                                                          JOINT STIPULATION
